Name: 89/226/EEC: Commission Decision of 10 March 1989 amending Decision 87/544/EEC authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-04-05

 Avis juridique important|31989D022689/226/EEC: Commission Decision of 10 March 1989 amending Decision 87/544/EEC authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (Only the French and Dutch texts are authentic) Official Journal L 092 , 05/04/1989 P. 0027 - 0027*****COMMISSION DECISION of 10 March 1989 amending Decision 87/544/EEC authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (Only the French and Dutch texts are authentic) (89/226/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 468/87 of 10 February 1987 laying down general rules applying to the special premium for beef producers (1), as last amended by Regulation (EEC) No 572/89 (2), and in particular Article 3 (2) thereof, Whereas Commission Decision 87/544/EEC (3), as amended by Decision 89/38/EEC (4), authorized Belgium to stipulate that applications for the special premium lodged between 6 April 1987 and 5 March 1989 were to cover not less than a certain number of animals; Whereas, pending the new premium arrangements for the beef and veal sector, the Council has extended the period of availability of the special premium to 2 April 1989; whereas Decision 87/544/EEC should therefore be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 87/544/EEC, '5 March 1989' is hereby replaced by '2 April 1989'. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 10 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 48, 17. 2. 1987, p. 4. (2) OJ No L 63, 7. 3. 1989, p. 1. (3) OJ No L 326, 17. 11. 1987, p. 31. (4) OJ No L 15, 19. 1. 1989, p. 37.